                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                       Plaintiff,                                       8:19CR304

        vs.
                                                                          ORDER
WILLIAM ROOT

                       Defendant.



       This matter is before the court on the Defendant’s Unopposed Motion to Continue Trial
[19]. Counsel needs additional time to conclude investigation and confer with client. For good
cause shown,

       IT IS ORDERED that the Defendant’s Unopposed Motion to Continue Trial [19] is
granted as follows:

       1. The jury trial, now set for February 4, 2020, is continued to April 7, 2020.

         2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of justice
will be served by granting this continuance and outweigh the interests of the public and the
defendant in a speedy trial. Any additional time arising as a result of the granting of this motion,
that is, the time between today’s date and April 7, 2020, shall be deemed excludable time in any
computation of time under the requirement of the Speedy Trial Act. Failure to grant a continuance
would deny counsel the reasonable time necessary for effective preparation, taking into account
the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).




       Dated this 31st day of January 2020.


                                              BY THE COURT:

                                              s/Susan M. Bazis
                                              United States Magistrate Judge
